United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.D., Appellant
and
U.S. POSTAL SERVICE, BERGER POST
OFFICE, Jersey City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Donald J. Millman, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-824
Issued: November 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 6, 2009 appellant, through his attorney, filed a timely appeal of the
December 23, 2008 decision of an Office of Workers’ Compensation Programs’ hearing
representative who found an overpayment of compensation for which he was not without fault.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant forfeited his compensation benefits for the period
October 31, 2004 to May 15, 2006 as he had unreported income; (2) whether he received an
overpayment in the amount of $44,099.24 for this period; (3) whether the Office properly found
that appellant was at fault in the creation of the overpayment; and (4) whether the Office
properly determined the repayment schedule.
FACTUAL HISTORY
On May 30, 2000 appellant, then a 49-year-old city carrier, filed a recurrence of disability
claim alleging that on April 3, 2000 he sustained a recurrence of his October 2, 1995

employment injury of back pain. The Office accepted his claim for aggravation of degenerative
disc disease on October 26, 2000.
It accepted a recurrence of disability claim on
November 6, 2000 and entered appellant on the periodic rolls as of June 4, 2001.
Appellant completed a Form EN1032 on March 24, 2003 and represented that he
performed no work for an employer, no self-employment or business enterprise and that he was
unemployed for the 15 months covered by the form. He completed a second EN1032 on
January 28, 2006 and advised that he did not work for an employer, was not self-employed or
involved in any business enterprise and that he did not perform any volunteer work for which
any form of monetary or in-kind compensation was received. Appellant completed an EN1032
on May 7, 2006 in the same manner. The Form CA-1032’s which accompanied these documents
stated: “This statement covers the 15 months prior to the date you complete and sign the form.
Your signature at the end of the statement certifies that you have supplied all information
requested for that period of time.”
On March 12, 2007 appellant completed an EN1032, again noting that he did not work
for an employer during the past 15 months. He was self-employed or involved in a business
enterprise from September 2005 through 2006 in that he helped do paperwork and books for a
daycare center as a volunteer. Appellant shared supervision, helped open and close the center
and was not paid. He stated that he did not perform volunteer work for which any form of
monetary or in-kind compensation was received. Appellant volunteered at a daycare center from
September 2005 through the present and that he worked four or five days. Appellant described
his activities as “mostly hanging out” as well as “books, supervision, open up-close.”
By letter dated June 6, 2007, the Office requested additional information from appellant
regarding his self-employment as a volunteer in a daycare center. On June 12, 2007 appellant
stated that the school was the Chistina Nicole Academy and that he helped as a friend. He
opened the school in the morning along with one teacher, watched the children play and provided
them with cereal. Appellant helped with snack time and supervised outside playtime. He placed
the mats for naptime and when nap ended again served snack. Appellant would linger about for
the rest of the day and put out the garbage at closing. He collected fees from parents at the
beginning of the month and registered these payments in the accounting books. Appellant listed
his schedule as from seven o’clock a.m. until five or six o’clock p.m. five days a week. He
stated that he did not receive wages as “I know I can’t be paid.” Appellant performed the
activities as a favor to Gail Cartisano.
In a letter dated December 18, 2007, the employing establishment inspector general
found that from September 2005 through April 2007 appellant was employed full time as the
office manager for Christina Nicole Daycare and Pre-School Academy. Appellant was observed
opening and closing the center, greeting parents, supervising children, sweeping, removing
garbage and carrying children for 10 to 12 hours a day. Investigators telephoned the center and
appellant identified himself as the office manager. On February 26, 2007 investigators
interviewed appellant, who advised that his girlfriend, Ms. Cartisano, was the director of the
center and that he was not paid for his work. Ms. Cartisano confirmed that appellant volunteered
and was not paid for his work. However, she acknowledged that without his help she would
have to hire and pay someone to perform his duties.

2

Appellant began officially working as an office manager at the daycare center on
February 2, 2008.
By decision dated April 28, 2008, the Office found that appellant had forfeited his
compensation benefits for the period October 31, 2004 through May 13, 2006. Although he
denied any employment on the EN1032 forms completed on March 23, 2003, March 17, 2004,
January 28 and April 3, 2006, he admitted working at the daycare facility from September 2005.
The Office found that appellant omitted material information on the January 28 and May 7, 2006
EN1032s and forfeited the compensation received during the 15-month period covered by these
forms, or $44,099.24 from October 31, 2004 through May 13, 2006.
On April 28, 2008 the Office also made a preliminary determination that appellant
received an overpayment of compensation in the amount of $44,099.24 based on the forfeiture
from October 31, 2004 through May 13, 2006. It found that appellant was at fault in the creation
of the overpayment as he knowingly omitted reporting his involvement in a business enterprise.
Appellant requested a prerecoupment hearing on May 20, 2008.
On October 7, 2008 appellant testified that he currently received $1,500.00 in
compensation benefits and $900.00 in earnings a month. As to monthly expenses his mortgage
was $950.00, food was $550.00 to $600.00, clothing was $75.00 a month and utilities were
$200.00. Appellant also listed $900.00 in miscellaneous expenses. He had credit card debt and
made monthly payments of $300.00. Appellant had $4,000.00 in checking and no savings
account with $20,000.00 in his retirement fund. He characterized his involvement with the
daycare center as “Basically hanging out, helping with her books, because she was not too good
in math.” Appellant was not paid and he did not indicate he was volunteering because the form
included volunteering and receiving money. He contended that he was doing a favor for a friend.
On November 6, 2008 appellant’s attorney asserted that appellant disputed the amount of
the overpayment specifically the date of October 2004. He argued that the EN1032 was
misleading and vague. Appellant correctly answered no because he received no monetary or
other compensation for volunteering. Counsel argued that appellant did not knowingly omit
material information regarding his volunteer work. He asserted that appellant was without fault
in the creation of the overpayment and requested waiver due to financial hardship.
By decision dated December 23, 2008, the hearing representative found that the activities
performed by appellant, although on a volunteer basis, clearly merited notification to the Office.
Ms. Cartisano advised that she would have had to hire someone to perform the duties appellant
performed previously on a volunteer basis and that appellant was now currently employed with
earnings performing those same duties. The hearing representative found appellant reasonably
should have been aware of the reporting requirements and he knowingly failed to report his
employment activities as required. He concluded that all compensation paid for the period
October 31, 2004 through May 13, 2006 was forfeited. The hearing representative found that
appellant was at fault in the creation of the overpayment such that it was not subject to waiver.
Based on the financial information submitted, appellant had approximately $2,400.00 in monthly
income and $3,125.00 in monthly expenses. The hearing representative noted that appellant had
a monthly deficit of approximately $725.00. He concluded, “No reasonable repayment plan can

3

be established and this reviewer has no alternative than to declare the entire amount of the
overpayment of $44,099.24 due and payable at this time.”
On appeal, appellant’s attorney contends that the hearing representative misquoted his
letter, that the Form CA-1032 is vague and that appellant reasonably believed that his activities
constituted volunteering rather than employment and that the Office erred in requiring repayment
of the entire amount.
LEGAL PRECEDENT -- ISSUE 1
Section 8106(b) of the Federal Employees’ Compensation Act provides in pertinent part:
“The Secretary of Labor may require a partially disabled employee to report his
earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the time the Secretary specifies.... An employee who -(1) fails to make an affidavit or report when required; or
(2) knowingly omits or understates any part of his earnings;
forfeits his right to compensation with respect to any period for which the
affidavit or report was required.”1
Appellant, however, can only be subjected to the forfeiture provision of 5 U.S.C. § 8106
if he “knowingly” failed to report employment or earnings. It is not enough to merely establish
that there were unreported earnings. The Board has recognized that forfeiture is a penalty, and,
as a penalty provision, it must be narrowly construed.2 The term “knowingly” is defined in the
regulations as “with knowledge, consciously, willfully or intentionally.”3
Section 10.5(g) of the Office’s regulations defines earnings from employment or selfemployment as follows:
“(1) Gross earnings or wages before any deduction and includes the value of
subsistence, quarters, reimbursed expenses and any other goods or services
received in kind as remuneration; or
“(2) A reasonable estimate of the cost to have someone else perform the duties of
an individual who accepts no remuneration. Neither lack of profits, nor the
characterization of the duties as a hobby, removes an unremunerated individual’s

1

5 U.S.C. § 8106(b).

2

Anthony A. Nobile, 44 ECAB 268, 271-72 (1992).

3

20 C.F.R. § 10.5(n).

4

responsibility to report the estimated cost to have someone else perform his or her
duties.”4
ANALYSIS -- ISSUE 1
The Office found that appellant forfeited his right to compensation because he knowingly
failed to report his earnings and employment on EN1032 forms dated January 28 and
May 7, 2006. Appellant completed the forms, representing that he was not employed and did not
engage in self-employment. He denied performing volunteer work. Inspectors with the
employing establishment, however, conducted surveillance of appellant on multiple occasions
and observed him opening and closing the center, greeting parents, supervising children,
sweeping, removing garbage and carrying children. The inspectors found that he worked from
10 to 12 hours a day. Investigators also telephoned the center and appellant identified himself as
the office manager. The owner of the center, Ms. Cartisano, stated that appellant volunteered
and was not paid for his work; however, she acknowledged that without his help she would have
to hire and pay someone to perform his duties.
The Board finds that the evidence establishes that appellant failed to report earnings from
employment. The Office’s regulation defines earnings to include a reasonable estimate of the
cost to have someone else perform the duties of an individual who accepts no remuneration.
Neither the lack of profits, nor the characterization of the duties as a hobby, removes an
unremunerated individual’s responsibility to report the estimated cost to have someone else
perform his or her duties.5 Appellant clearly performed duties for the daycare center which the
owner would have had to pay an individual to complete. He opened and closed the center,
watched the children, helped with bookkeeping and took out the garbage.
Appellant can be subject to the forfeiture provision of section 8106(b) only if he
knowingly failed to report a reasonable estimate of the cost to have someone else perform the
duties he performed. The Office has the burden of proof to establish that a claimant did, either
with knowledge, consciously, willfully or intentionally, fail to report earnings from
employment.6 Appellant completed EN1032 forms which advised him to report all employment
and all earnings from employment and self-employment. The EN1032 forms also required him
to report all volunteer work. The EN1032 forms clearly stated that he could be subject to
criminal prosecution for false of evasive answers or omissions. The factual circumstances of the
record, including appellant’s signing of strongly worded certification clauses on the EN1032
forms, provide persuasive evidence that he knowingly understated his earnings and employment
information.7 The Office properly found that appellant forfeited his entitlement to compensation
for the period covered by the EN1032 forms which he signed on January 28 and May 7, 2006.

4

Id. at § 10.5(g).

5

P.M., 60 ECAB ___ (Docket No. 07-2169, issued March 3, 2009).

6

20 C.F.R. § 10.5(n).

7

See Generally Robert C. Gilliam, 50 ECAB 334 (1998).

5

LEGAL PRECEDENT -- ISSUE 2
Section 10.529 of the Office’s implementing regulation provides as follows:
“(a) If an employee knowingly omits or understates any earnings or work activity
in making a report, he or she shall forfeit the right to compensation with respect to
any period for which the report was required. A false or evasive statement,
omission, concealment or misrepresentation with respect to employment activity
or earnings in a report may also subject an employee to criminal prosecution.
“(b) Where the right to compensation is forfeited, [the Office] shall recover any
compensation already paid for the period of forfeiture pursuant to 5 U.S.C.
[§] 8129 [recovery of overpayments] and other relevant statues.”8
ANALYSIS -- ISSUE 2
The Office’s regulations provide that it may declare an overpayment of compensation for
the period of a given forfeiture of compensation. If a claimant has any earnings or employment
activities during a period covered by the Form EN1032 which he knowingly fails to report, he is
not entitled to any compensation for any portion of the period covered by the report, even though
he or she may not have had earnings during a portion of that period.9
The Office found that appellant forfeited his right to compensation for the period
October 31, 2004 to May 15, 2006 because he knowingly failed to report his earnings and
employment activities on EN1032 forms covering this period. Appellant signed EN1032 forms
on January 28 and May 7, 2006 covering the period October 28, 2004 through May 7, 2006. If a
completed Form EN1032 omits earnings resulting in a finding of forfeiture, the Board has found
that the period of forfeiture is the entire 15-month period covered by the form.10 As appellant
signed a form on January 28, 2006, 15 months preceding this date is October 28, 2004.
Appellant signed the last EN1032 denying that he had earnings on May 7, 2006 and the Office
may not extend the forfeiture period to the end of the pay period for its own convenience in
calculating the amount of the overpayment. Consequentially, the Office has not accurately
calculated the amount of the overpayment and the case will be remanded for an appropriate
calculation of the compensation paid for the period October 28, 2004 through May 7, 2006.
LEGAL PRECEDENT -- ISSUE 3
Section 8129(b) of the Act11 provides: Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and

8

20 C.F.R. § 10.529.

9

Louis P. McKenna, Jr., 46 ECAB 328 (1994).

10

Ronald E. Ogden, 56 ECAB 278, 285 (2005).

11

5 U.S.C. § 8129(b).

6

when adjustment or recovery would defeat the purpose of the Act of would be against equity and
good conscience.”
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he or she
received from the Office are proper. The recipient must show good faith and exercise a high
degree of care in reporting events, which may affect entitlement to or the amount of benefits. A
recipient who has done any of the following will be found to be at fault with respect to creating
an overpayment: (1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or (2) Failed to provide information which he or she knew or
should have known to be material; or (3) Accepted a payment which he or she knew or should
have known to be incorrect (this provision applies only to the overpaid individual).12
ANALYSIS -- ISSUE 3
The Office properly determined that appellant was at fault in the creation of the
overpayment because he failed to provide information which he knew or should have known to
be material on EN1032 forms covering the period October 28, 2004 through May 7, 2006.
Appellant had earnings as defined by section 10.5(g) of the Office’s regulations from working in
a daycare center during this period. He did not report employment and earnings on EN1032
forms covering October 28, 2004 through May 7, 2006 and did not report any volunteer work;
thus, he failed to furnish material information to the Office. Appellant signed certification
clauses on EN1032 forms which advised him in explicit language that he might be subject to
civil, administrative or criminal penalties if he knowingly made a false statement or
misrepresentation or concealed a fact to obtain compensation. Consequently, by signing the
form, he is deemed to have acknowledged his duty to fill out the form properly, including the
duty to report any employment or self-employment activities and income. Appellant, therefore,
failed to furnish information which he knew or should have known to be material to the Office.
As he is not without fault in creating the overpayment, it is not subject to waiver.
LEGAL PRECEDENT -- ISSUE 4
The method by which the Office may recover overpayments is defined by regulation.
The applicable regulations, 20 C.F.R. § 10.441(a) provides as follows:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
the same. If no refund is made [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.”

12

20 C.F.R. § 10.433(a).

7

ANALYSIS -- ISSUE 4
Appellant provided detailed information about his current financial circumstances. The
hearing representative found that appellant had $2,400.00 in monthly income and $3,125.00 in
monthly expenses. The hearing representative stated, “No reasonable repayment plan can be
established and this reviewer has no alternative than to declare the entire amount of the
overpayment of $44,099.24 due and payable at this time.”
The Board finds that the Office hearing representative did not attempt to decrease
appellant’s later payments of compensation, taking into account the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship. On remand, the Office considered the
applicable factors and determined an appropriate repayment plan for appellant to minimize
financial hardship.
CONCLUSION
The Board finds that the Office properly determined that appellant forfeited his
entitlement to compensation from October 28, 2004 through May 7, 2006 because he knowingly
failed to report employment activities. The Board further finds that appellant received an
overpayment during this period for which he was at fault and remands the case for the Office to
properly calculate the amount of the overpayment. The Board also finds that the Office must
determine an appropriate repayment plan considering the factors listed in 20 C.F.R. § 10.441(a).

8

ORDER
IT IS HEREBY ORDERED THAT the December 23 and April 28, 2008 are affirmed
in part and set aside in part. The case is remanded for further action consistent with this decision
of the Board.
Issued: November 10, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

